[Cite as State v. Hessler, 2020-Ohio-2859.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                      Court of Appeals No. S-19-029

        Appellee                                   Trial Court Nos. 19TRD69A
                                                                    19TRD69B
v.

Martha W. Hessler                                  DECISION AND JUDGMENT

        Appellant                                  Decided: May 8, 2020

                                              *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney,
        for appellee.

        Angela M. Lavin and Aaron A. Hessler, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Martha W. Hessler, appeals the July 24, 2019

judgment of the Sandusky County Court which, following a bench trial finding her guilty

of failing to yield at a stop sign and distracted driving, ordered her to pay fines totaling

$300. For the reasons that follow, we affirm the convictions but modify the fine.
       {¶ 2} On January 7, 2019, in Washington Township, Sandusky County, Ohio,

appellant was issued a traffic citation for failing to stop/yield at a stop sign and for the

secondary offense of distracted driving. Appellant contested the charges and the matter

was set for trial.

       {¶ 3} The matter proceeded to a bench trial on May 8, 2019. The state presented

the testimony of Ohio State Highway Patrol Trooper, Donte Hanns. Trooper Hanns

stated that on January 7, 2019, under light rain conditions, he was stopped in his patrol

vehicle in the median or “suicide lane” on U.S. 20 near the intersection of S.R. 600 and

was monitoring eastbound traffic. Trooper Hanns’ dashboard camera recorded the

incident; Hanns narrated the viewing of the video during his testimony. Trooper Hanns

stated that he observed multiple vehicles on S.R. 600 at the stop sign at the intersection.

The first two vehicles stopped and then proceeded through crossing U.S. 20. After

stopping, a pickup truck turned left onto U.S. 20. Trooper Hanns stated that appellant

then “piggybacked” off of the pickup truck also turning left onto U.S. 20. Hanns

explained that appellant failed to make a complete stop before turning. He stated that

from where appellant last stopped she could not have seen oncoming, eastbound traffic

on U.S. 20 due to a house near the corner.

       {¶ 4} Trooper Hanns testified that he then followed and stopped appellant. When

asked, appellant stated that she was distracted by the GPS on her cell phone. Appellant

did not admit to failing to stop; she indicated that she believed that she did stop. Trooper




2.
Hanns testified that he had no doubt that appellant failed to yield at the stop sign and that

he issued a citation for the infraction as well as for distracted driving.

       {¶ 5} During cross-examination, Trooper Hanns testified that at the intersection

there is a white stop line as well as a stop sign. Hanns admitted that he did not know

where the pickup truck stopped in relation to the white line or where appellant’s vehicle

was positioned in relation to the white line. He also admitted that he could not see the

stop sign from his position.

       {¶ 6} Defense counsel then introduced a photograph of the intersection in

question. It depicted the location of the white line which was even with a telephone pole.

Comparing the photograph to the video, Trooper Hanns stated that appellant’s only stop

near the intersection was behind the pickup truck and that the truck’s front tires were

positioned in line with the telephone pole. Hanns agreed that this placed appellant’s

vehicle at least one full car length behind the white line. This was the last point she was

stopped before her entry into the intersection.

       {¶ 7} The court then determined that based on its review of the statute, the video,

and the photograph it was clear that appellant failed to stop at the stop sign before turning

onto U.S. 20. The court noted that common sense applied in that based on the dangerous

nature of the intersection (which the judge stated she was very familiar with), many

people stop and pull up and stop again prior to proceeding. The court further found that

appellant admitted to being distracted while driving. The court then ordered appellant to




3.
pay $150 fine plus court costs as to each violation. This appeal followed with appellant

raising three assignments of error for our review:

               First Assignment of Error: The trial court erred in convicting

       appellant, Martha W. Hessler, of violating R.C. 4511.43(A) when the

       manifest weight of the evidence shows that appellant did stop at the stop

       sign and that state failed to introduce the evidence necessary to convict

       appellant of violating R.C. 4511.43(A).

               Second Assignment of Error: The trial court erred in convicting

       appellant, Martha W. Hessler of violating R.C. 4511.43(A) when the trial

       judge relied on her personal knowledge of the facts that were in dispute in

       the trial.

               Third Assignment of Error: The trial court erred in sentencing

       appellant, Martha W. Hessler to a $150 fine for violating R.C. 4511.991

       when the maximum fine permitted under the statute is $100.

       {¶ 8} Appellant’s first assignment of error is that appellant’s conviction for failing

to yield at a stop sign was against the manifest weight of the evidence. When considering

whether a judgment is against the manifest weight of the evidence in a bench trial, an

appellate court will not reverse a conviction where the trial court could reasonably

conclude from substantial evidence that the state has proved the offense beyond a

reasonable doubt. State v. Eskridge, 38 Ohio St. 3d 56, 59, 526 N.E.2d 304 (1988). The

court reviews the entire record, weighs the evidence and all reasonable inferences,




4.
considers the credibility of witnesses and determines whether, in resolving conflicts in

the evidence, the court “‘clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial ordered.’” State v.

Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997), quoting State v. Martin, 20
Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). The discretionary power to grant

a new trial should be exercised only in exceptional cases where the evidence weighs

heavily against the conviction. Id.

       {¶ 9} The statute in dispute, R.C. 4511.43(A), provides:

              Except when directed to proceed by a law enforcement officer, every

       driver of a vehicle or trackless trolley approaching a stop sign shall stop at a

       clearly marked stop line, but if none, before entering the crosswalk on the

       near side of the intersection, or, if none, then at the point nearest the

       intersecting roadway where the driver has a view of approaching traffic on

       the intersecting roadway before entering it. After having stopped, the

       driver shall yield the right-of-way to any vehicle in the intersection or

       approaching on another roadway so closely as to constitute an immediate

       hazard during the time the driver is moving across or within the intersection

       or junction of roadways.

       {¶ 10} Appellant contends that this court should hold that a motorist has not

violated R.C. 4511.43(A) where the motorist stops behind a vehicle stopped beyond the

white line and then proceeds through the intersection without stopping a second time.




5.
Supporting this argument, appellant relies on a case finding in favor of the motorist

where the state failed to present any evidence as to where the appellant stopped in

relation to the stop sign. State v. Abele, 4th Dist. Jackson No. 04CA7, 2005-Ohio-2378.

In Abele, the citing officer admitted that appellant came to a stop behind another vehicle

that was stopped beyond the stop line. Id. at ¶ 11. The court concluded that the

admission that appellant came to a complete stop combined with the failure to show

where appellant stopped in relation to the white line was insufficient to prove a violation

of R.C. 4511.43. Id.

       {¶ 11} In the present case, unlike Abele, testimony and evidence was presented to

show that the pickup truck directly in front of appellant stopped at the white line and that

appellant’s last stop was, at minimum, a pickup truck’s length back from that line. See

State v. Hudson, 4th Dist. Gallia App. No. 17CA19, 2018-Ohio-2717, ¶ 25,

distinguishing Abele. Accordingly, we find that the court did not lose its way or create a

manifest injustice by finding that appellant violated R.C. 4511.43(A).1 Appellant’s first

assignment of error is not well-taken.


1
 Although not raised as an assignment of error, we reject appellant’s assertion that the
use of her GPS could not form the basis of a distracted driving charge because it is
excluded under R.C. 4511.991(1)(a)(iii). The subsection provides an exception to
distracted driving for use of “[a] ‘voice-operated or hands-free’ device that allows the
person to use the electronic wireless communications device without the use of either
hand except to activate, deactivate, or initiate a feature or function[.]” First, at trial there
was no evidence presented as to how appellant’s cell phone, mounted to her steering
column, was being used. Regardless, R.C. 4511.991(1)(b) also defines distracted driving
as “[e]ngaging in any activity that is not necessary to the operation of a vehicle and
impairs, or reasonably would be expected to impair, the ability of the operator to drive




6.
       {¶ 12} In her second assignment of error, appellant argues that the trial judge erred

by relying on her “personal knowledge” of the facts that were in dispute. Appellant also

contends that the court offered “opinion testimony” in contravention of Evid.R. 605. We

disagree.

       {¶ 13} First, the court did not offer testimony as asserted by appellant; the

comments regarding the intersection were made while the court was rendering its verdict.

Further, the comments made were not as to any facts that were in dispute. Whether the

intersection was historically “dangerous” was not an issue for trial nor was the question

of whether appellant stopped a second time before turning onto U.S. 20. Reviewing the

trial transcript, it is clear that the court based its decision on the evidence properly before

it. The court specifically concluded that comparing the video and photograph it was clear

that appellant did not stop at the white line and proceeded almost “simultaneously”

behind the pickup truck into the intersection. Finally, it is not surprising that the court

had knowledge of a busy intersection in its jurisdiction. Appellant’s second assignment

of error is not well-taken.

       {¶ 14} In appellant’s third and final assignment of error she argues that the trial

court erred by imposing a $150 fine for the distracted driving violation where the




the vehicle safely.” Appellant’s admission to being distracted by her GPS combined with
the officer’s observation of the stop sign violation was sufficient to support the charge.




7.
maximum fine is $100. See R.C. 4511.991(B). The state concedes the error.

Accordingly, appellant’s third assignment of error is well-taken.

       {¶ 15} On consideration whereof, we find that the Sandusky County Court’s

judgment convicting appellant of failure to stop/yield at a stop sign and distracted driving

is affirmed. Pursuant to App.R. 12(1)(a), we modify appellant’s sentence to reduce the

$150 distracted driving fine to $100. Pursuant to App.R. 24, the parties are ordered to

equally share the costs of this appeal.

                                                                         Judgment affirmed
                                                                             and modified.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Gene A. Zmuda, P.J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.